FILE COPY




                                  No. 07-14-00118-CR


Travon La Shae Ginn                         §     From the 108th District Court
  Appellant                                         of Potter County
                                            §
v.                                                March 31, 2015
                                            §
The State of Texas                                Opinion by Justice Hancock
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated March 31, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo